NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                              Submitted November 26, 2013
                               Decided December 2, 2013

                                           Before

                           WILLIAM J. BAUER, Circuit Judge 

                                MICHAEL S. KANNE, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 13‐2001
                                                Appeal from the United States District
UNITED STATES OF AMERICA,                       Court for the Northern District of Illinois,
     Plaintiff‐Appellee,                        Western Division.

       v.                                       No. 12 CR 50048

CANDIDO GONZALEZ‐ALVARON,                       Philip G. Reinhard,
    Defendant‐Appellant.                        Judge.

                                        O R D E R

       Candido Gonzalez, a Mexican citizen, was removed from the United States in
2007 after serving a six‐year prison term in Illinois for delivery of cocaine. See 720 ILL.
COMP. STAT. 570/401. He returned illegally in 2008 but managed to avoid detection until
2012 when he was arrested for driving under the influence. See 625 ILL. COMP. STAT.
5/11‐501. Gonzalez was charged with unlawful presence in the United States after
removal, see 8 U.S.C. § 1326(a), and pleaded guilty pursuant to a written plea
agreement. The district court sentenced Gonzalez to 70 months’ imprisonment. As part
No. 13‐2001                                                                             Page 2
of his plea agreement, Gonzalez waived his right to appeal his conviction or sentence.
He nevertheless filed a notice of appeal, but his newly appointed lawyer asserts that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738
(1967). Gonzalez opposes counsel’s motion. See 7TH CIR. R. 51(b). We limit our review to
the potential issues identified in counsel’s facially adequate brief and Gonzalez’s
response. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel informs us that Gonzalez does not want his guilty plea set aside. Thus,
counsel need not have included in his Anders submission an analysis of the plea
colloquy and the voluntariness of Gonzalez’s plea. See United States v. Konczak, 683 F.3d
348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). And
because an appeal waiver stands or falls with the guilty plea, United States v. Kilcrease,
665 F.3d 924, 929 (7th Cir. 2012); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir.
2011), we must enforce Gonzalez’s appeal waiver. It follows that the potential
sentencing issues discussed by counsel, as well as Gonzalez’s contention that he should
have received credit for information he relayed to the government about the possibility
of an escape attempt by fellow prisoners, are frivolous. 

        Counsel implies that Gonzalez might have reason to file a collateral attack
challenging the performance of his former lawyer, see 28 U.S.C. § 2255, but the
defendant also waived that relief as part of his plea agreement, see Dowell v. United
States, 694 F.3d 898, 901–02 (7th Cir. 2012); Keller v. United States, 657 F.3d 675, 681 (7th
Cir. 2011).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.